NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY JAMES MERRICK,                          No. 17-15558

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00684-SPL-BSB

 v.
                                                MEMORANDUM*
CHARLES L. RYAN, Warden, Director of
the Arizona Department of Corrections; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Anthony James Merrick, an Arizona state prisoner, appeals pro se from the

district court’s summary judgment and dismissal order in his 42 U.S.C. § 1983

action alleging deliberate indifference to his serious medical needs. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Merrick’s request for oral
argument, set forth in his reply brief, is denied.
jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391

F.3d 1051, 1056 (9th Cir. 2004) (summary judgment); Hamilton v. Brown, 630

F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C. § 1915A). We affirm.

       The district court properly granted summary judgment on Merrick’s

deliberate indifference claim against defendant Dr. Barcklay-Dodson and

defendant Ryan in his individual capacity because Merrick failed to raise a genuine

dispute of material fact as to whether these defendants were deliberately indifferent

in treating Merrick’s spinal and back problems. See Toguchi, 391 F.3d at 1057-60

(a prison official acts with deliberate indifference only if he or she knows of and

disregards an excessive risk to the prisoner’s health; a mere difference in medical

opinion is insufficient to establish deliberate indifference).

       The district court properly granted summary judgment on Merrick’s

deliberate indifference claim against Ryan in his official capacity because Ryan is

entitled to Eleventh Amendment immunity. See Flint v. Dennison, 488 F.3d 816,

824-25 (9th Cir. 2007) (Eleventh Amendment bars damages actions against state

officials in their official capacity).

       The district court properly granted summary judgment on Merrick’s claim

for prospective relief because Merrick failed to raise a genuine dispute of material

fact as to whether any official policy or custom caused a constitutional violation.

See Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139-40 (9th Cir. 2012) (setting


                                           2                                   17-15558
forth the elements of a §1983 claim against a private entity performing a

government function).

      The district court properly dismissed Merrick’s Americans with Disabilities

Act (“ADA”) claims because Merrick failed to allege facts showing that

defendants discriminated against him because of a disability. See Simmons v.

Navajo County, Ariz., 609 F.3d 1011, 1021-22 (9th Cir. 2010) (setting forth

elements of ADA claim and explaining that “[t]he ADA prohibits discrimination

because of disability, not inadequate treatment for disability”).

      The district court properly dismissed Merrick’s retaliation claim because

Merrick failed to allege facts sufficient to show causation or that his speech was

protected. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (setting

forth elements of a retaliation claim in the prison context).

      The district court did not abuse its discretion in denying Merrick’s motion to

supplement the pleadings under Rule 15 of the Federal Rules of Civil Procedure

because supplementing the operative second amended complaint would have

prejudiced defendants. See Keith v. Volpe, 858 F.2d 467, 473-75 (9th Cir. 1988)

(setting forth standard of review and explaining that prejudice can justify the denial

of a Rule 15(d) motion).

      The district court did not abuse its discretion in denying Merrick’s motion to

appoint counsel because Merrick did not demonstrate exceptional circumstances.


                                           3                                   17-15558
See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (standard of review and

requirements for appointment of counsel).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         4                                  17-15558